United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41146
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE FRANCISCO GONZALEZ-ARZOLA,
also known as Jose Francisco Gonzalez,
also known as Jose Angel Gonzalez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-460-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Jose Francisco Gonzalez-Arzola appeals his guilty-plea

conviction for illegal reentry into the United States following a

nonaggravated felony conviction in violation of 8 U.S.C. § 1326.

Gonzalez argues that the sentencing provisions of 8 U.S.C.

§ 1326(b)(1) and (2) are unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Gonzalez acknowledges that his

argument is foreclosed by Almendarez-Torres v. United States, 523


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41146
                                 -2-

U.S. 224 (1998), but he seeks to preserve the issue for Supreme

Court review.   Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).   Accordingly, the judgment of the

district court is affirmed.